DETAILED ACTION
Status of Claims
1. 	This office action is in response to amendment field 10/20/2022.
2. 	Claims 1-12 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12
Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 2A: 
A claim is eligible at revised Step 2A unless it recites a judicial exception and the exception is not integrated into a practical application of the application.
Prong 1: Prong One of Step 2A evaluates whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).
Groupings of Abstract Ideas:
I.	MATHEMATICAL CONCEPTS
A.	Mathematical Relationships
B.	Mathematical Formulas or Equations
C.	Mathematical Calculations
II.	CERTAIN METHODS OF ORGANIZING HUMAN ACTIVITY
A.	Fundamental Economic Practices or Principles (including hedging, insurance, mitigating risk)
B.	Commercial or Legal Interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
C.	Managing Personal Behavior or Relationships or Interactions between People (including social activities, teaching, and following rules or instructions)
III.	MENTAL PROCESSES.
Concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
See MPEP 2106.04 (a) (2) Abstract Idea Groupings [R-10.2019]
Examiner notes that concepts recited in the independent claims – aggregating a plurality of data associated with at least one toll by a user through a communication interface in a data input module; storing the aggregated data obtained from the data input module into a first data repository; assessing aggregated data to detect one or more revenue leakages based on an assessment of the aggregated data associated with at least one toll against a set of predefined parameters stored in a second repository selected by the user – constitutes Mental Process and/or Commercial or Legal Interactions and thus fall under the abstract idea grouping of Certain Methods of Organizing Human Activity.
The dependent claims merely limit the abstract idea to – revenue trends, toll parameters, monitoring revenue flow with time slicers without delay, structured and unstructured data, toll data – that also constitute abstract ideas.
Hence under Prong One of Step 2A, the claims recite a judicial exception such as Certain Methods of Organizing Human Activity.
Prong 2: Prong Two of Step 2A evaluates whether the claim recites additional elements that integrate the judicial exception into a practical application of the exception.
Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer or to any other technology or technical field – see MPEP § 2106.05(a)
Applying the judicial exception with, or by use of, a particular machine –see MPEP § 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP § 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP §2106.05(e) 
Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP § 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception – see MPEP § 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP § 2106.05(h)
The only additional element(s) recited in the claims, beyond the abstract idea, is: a system.  Based on Figs. 1, 2 and Para [0024] – [0025], the system has been described generically.  
Examiner thus finds that the additional element has been recited at a high level of generality such that the claim limitations amount to no more than mere instructions to apply the exception using generic components.
The claims do not purport to improve the functioning of a computer or effect an improvement in any other technology or technical field.  Indeed, nothing in claim 1 improves the functioning of the computer, makes it operate more efficiently, or solves any technological problem.  See Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1378, 1384-85 (Fed. Cir. 2019).  Thus, they do not contain limitations that are indicative of integration into a practical application.
Instead, they do not amount to significantly more than instructions for – aggregating a plurality of data associated with at least one toll by a user through a communication interface in a data input module; storing the aggregated data obtained from the data input module into a first data repository; assessing aggregated data to detect one or more revenue leakages based on an assessment of the aggregated data associated with at least one toll against a set of predefined parameters stored in a second repository selected by the user – using generic components.
The focus of the claims is not on improvement in computers, but on certain independently abstract ideas that merely use computers as tools.  Thus, they are not indicative of integration into a practical application.
Hence, under Prong Two of PEG 2019, the independent claims do not integrate into a practical application.
Hence, the claims are ineligible under Step 2A.
Step 2B:
In Step 2B, the evaluation consists of whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception.
As discussed above, the additional elements of using generic devices to perform the steps of – aggregating a plurality of data associated with at least one toll by a user through a communication interface in a data input module; storing the aggregated data obtained from the data input module into a first data repository; assessing aggregated data to detect one or more revenue leakages based on an assessment of the aggregated data associated with at least one toll against a set of predefined parameters stored in a second repository selected by the user – amounts to no more than mere instructions to apply the exception using generic components which is insufficient to provide an inventive concept.
When considered individually or as an ordered combination, the additional elements fail to transform the abstract idea of – aggregating a plurality of data associated with at least one toll by a user through a communication interface in a data input module; storing the aggregated data obtained from the data input module into a first data repository; assessing aggregated data to detect one or more revenue leakages based on an assessment of the aggregated data associated with at least one toll against a set of predefined parameters stored in a second repository selected by the user – into significantly more.
Hence, the claims are ineligible under Step 2B.
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to a judicial exception without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-12
Claims 1-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hedley et al. (US 2010/0228607 A1) in view of Centner et al (US 2020/0302424 A1).

Claim 1:
A real-time revenue assurance system for detecting one or more revenue leakages in a plurality of operational tolls, the system comprising: 
one or more processor coupled to one or modules comprising:
a data input module for aggregating a plurality of data associated with at least one toll by a user through a communication interface; 
(See Hedley: Para [0047] (“transaction data acquisition module”)
(See Centner: Para [0073] (“toll aggregation technology”), [0074] (“aggregate and match the tolls”)
a first data repository for storing the aggregated data obtained from the data input module; 
a second data repository for storing a set of predefined parameters selected by the user; 
(See Centner: Para [0080] (“The rate calculation algorithm considers multiple factors and parameters for calculating the toll amount for a particular toll event”)
a data processing module to perform an assessment of the aggregated data associated with the at least one toll against the set of predefined parameters stored in the second repository selected by the user to detect one or more revenue leakages to generate a plurality of revenue leakage trend reports, wherein the plurality of revenue leakage trend reports is rendered through the communication interface by means of a plurality of dashboards, for managing the one or more revenue leakages in the plurality of operational tolls.
(See Hedley: Figs. 11, 15, 17; Para [0005] (“unpaid toll fees”), [0024] (“violation transaction entry”)
(See Centner: Para [0080] (“The rate calculation algorithm considers multiple factors and parameters for calculating the toll amount for a particular toll event”), [0137] (“The software application running on the mobile device may have a report function that generates and displays all tolls incurred during a predefined period”)

Therefore, it would have been obvious to a person having ordinary skills in the art at the time of the invention to modify the above noted disclosure of Hedley as it relates to electronic toll management to include the above noted disclosure of Centner as it relates to conducting electronic transactions from a vehicle.  The motivation for combining the references would have been to use toll transaction picture for expense reimbursement.

Claim 7 is similar to claim 1 and hence rejected on similar grounds.

Claim 2:
wherein the plurality of revenue leakage trend reports includes but not limited to an overall trend of revenue including plaza-wise revenue, vehicle-class wise trend, trend of authorized exemptions to detect exceptional situations of revenue leakage.
(See Hedley: Figs. 11, 15, 17; Para [0005] (“unpaid toll fees”)

Claim 8 is similar to claim 2 and hence rejected on similar grounds.

Claim 3:
wherein the predefined parameters include but not limited to vehicle classification, toll exemption, toll collection issues, incorrect exemptions, partial exemptions, exemptions issues between multiple toll plazas, rates revised prior to approved date, toll penalties not charged for overweight vehicles, incorrect weight captured for some vehicles, duplicate records in data.
(See Hedley: Para [0148])
(See Centner: Para [0080])

Claim 9 is similar to claim 3 and hence rejected on similar grounds.

Claim 4:
wherein the plurality of dashboards enables real-time monitoring of revenue flow with dynamic reporting by applying time slicers without any undue delay.
(See Hedley: Para [0023] (“An interval of time between two transactions may be calculated based on the toll transaction time stamps of two chronologically sequential toll transaction entries”), [0071] (“real-time processing”)

Claim 10 is similar to claim 4 and hence rejected on similar grounds.

Claim 5:
wherein the data includes but not limited to structured and unstructured data wherein the unstructured data is converted to structured data by the data processing module.
(See Hedley: Para [0090] (“convert the paper information into electronic format”)

Claim 11 is similar to claim 5 and hence rejected on similar grounds.

Claim 6:
wherein the aggregated data is fetched from multiple operational tolls.
(See Centner: Para [0074])

Claim 12 is similar to claim 6 and hence rejected on similar grounds.

Response to Arguments
Applicant's arguments filed 10/20/2022 have been fully considered but they are not persuasive. 
101
Applicant argues that there exists a communication between various hardware components of the claimed invention; aggregating voluminous data from multiple tolls cannot be performed in the mind; user can utilize feedback to take or more actions; the claims solve technical problem of detecting revenue leakages by providing technical solution of assessing aggregated data associated with tolls against predefined parameters.
Examiner finds the above argument unpersuasive.
First, communication between hardware components is mere insignificant extra solution activity.  See ChargePoint, Inc. v. SemaConnect, Inc., 920 F.3d 759, 773 (Fed. Cir. 2019) (claims to the abstract idea of communicating over a network for device interaction is a “building block of the modern economy”).
Second, aggregating data from multiple tolls is mere data collection and computers are particularly useful for such activities.  Moreover, these concepts are similar to concepts the Federal Circuit previously identified as abstract. MPEP § 2106.04(a)(2)(III); FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093 (Fed. Cir. 2016) (“[T]he realm of abstract ideas” includes “collecting information,” “analyzing information,” and “presenting the results.”).  See Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1351-54 (Fed. Cir. 2016) (Claim for detecting events by receiving, detecting, analyzing, displaying, accumulating, and updating data, and deriving a composite indicator from that data was directed to the abstract idea of “collecting information, analyzing it, and displaying certain results of the collection and analysis.”).  Furthermore, claim 1 does not specify a minimum number of transactions.  Under the broadest reasonable interpretation, transaction data from only two vehicles is required to satisfy the claimed limitation of aggregating a plurality of data associated with at least one toll by a user.  
Third, providing feedback to user to take one or more actions, identify operational inefficiencies, etc. is insignificant extra solution activity and can also be considered certain methods of organizing human activity.  
Fourth, detecting revenue leakage is not a technical problem but rather a business problem; detecting revenue leakage is not a technical solution but merely a mental process.  See Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1378, 1384 (Fed. Cir. Apr 30, 2019) (“The claims are focused on providing information to traders in a way that helps them process information more quickly, ’556 patent at 2:26–39, not on improving computers or technology.”).  Determining revenue leakage may be of administrative importance to the finances of a toll collection facility but has no effect on improving any computers or technology.
For the above reasons, Applicant’s arguments are not persuasive.
103
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUNAVA CHAKRAVARTI whose telephone number is (571)270-1646. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571)272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUNAVA CHAKRAVARTI/Primary Examiner, Art Unit 3693